ON MOTION FOR REHEARING
PER CURIAM.
Appellant’s motion for rehearing correctly points out that the Florida Supreme Court in Carawan v. State, 515 So.2d 161 (Fla.1987), receded from its prior decision in Rotenberry v. State, 468 So.2d 971 (Fla. 1985) and held that a defendant cannot be simultaneously convicted of sale and possession of drugs, in addition to trafficking in such drugs, because trafficking necessarily encompasses either or both of the other offenses. Therefore, appellant’s motion for rehearing is granted, the opinion filed February 3,1988, is withdrawn, appellant’s convictions and sentences for sale and possession of cocaine are set aside, and the cause is remanded for resentencing on the conviction for trafficking in cocaine. See Campbell v. State, 517 So.2d 696 (Fla. 2d DCA 1988).
REVERSED AND REMANDED.
BOOTH, WIGGINTON and ZEHMER, JJ., concur.